Title: To Thomas Jefferson from Laurance Hurdle, 1 January 1806
From: Hurdle, Laurance
To: Jefferson, Thomas


                        
                            The president of the united states
                            
                            January 1, 1806
                        
                        This is to let your Honour know my Situation in life. I spent six years of my youth in the service of our
                            contry. Since then Sir I have endeavoured to get an Honest living. I have a wife and seven Children, and Had only two
                            Horses and have met with the misfortune of losing one of them. I have Sir been striving to fix my business so as to go to new contries as
                            I find it imposible for me to support my Family. Here I now Sir make one request of you and that is Sir if you woud be so
                            kind as to help me to a little money as circumstances Requires it. Sir I am your Humble servent
                        
                            Laurance Hurdle
                            
                        
                    